Bell, Chief Judge.
This appeal was taken from a judgment entered on April 13,1976. The record reflects that on April 13, 1976 the following was entered by the trial court:
" Judgment
" The above styled case, having come on for trial before the jury on the 7th day of April, and the Jury having returned a verdict on the 8th day of April in favor of the Plaintiff in the amount of $3,276.10 plus interest at the rate of seven percent from October 10,1974, plus interest of $351.96, and all costs of court. $36.50.”
This purported judgment is not a judgment but merely a recitation of a jury verdict. A jury verdict is not an appealable judgment. Interstate Fire Ins. Co. v. Chattam, 222 Ga. 436 (150 SE2d 618). In the absence of an appealable judgment, this court has no jurisdiction and the appeal must be dismissed.

Appeal dismissed.


McMurray and Smith, JJ., concur.